Citation Nr: 1307880	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  06-03 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from August 1993 to August 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In pertinent part, the RO continued 10 percent disability ratings for patellofemoral pain syndrome of the left and right knees.  

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in July 2006.

This matter was previously before the Board in August 2009.  The Board remanded the claim for an increased rating of the right knee and denied the claim for an increased rating for the left knee.  
 
The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In an April 2010 Order, the Court granted the parties Joint Motion for Remand (JMR), and partially vacated the Board's August 2009 decision (as to the denial of the left knee claim) and remanded the left knee claim to the Board for compliance with the instructions in the JMR (to obtain a current VA Compensation and Pension examination).   

The Board, in March 2011, subsequently remanded the left knee patellofemoral pain syndrome claim for a VA examination.


In November 2011, the Veteran's attorney claimed that a total rating based on individual unemployability (TDIU) was warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a July 2012 rating decision, the RO granted TDIU, effective December 15, 2003.  As the TDIU claim has been fully granted, that claim is not currently before the Board. 

In the July 2012 rating decision, the RO also granted service connection for medial lateral instability of the left knee, with a 30 percent disability rating, effective March 31, 2011.  The Veteran did not file a notice of disagreement with regard to that decision.  As such, that matter is not currently before the Board.  

Additionally, the right knee patellofemoral pain syndrome increased rating claim (remanded in August 2009) has returned to the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

In January 2011, the Veteran's attorney raised a claim for special monthly compensation.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his service-connected right and left knee patellofemoral pain syndrome is more severe than indicated by his current 10 percent disability ratings.  Unfortunately, the Board finds that additional development is necessary.

Right Knee  

As an initial matter, the Board notes that the Veteran's representative submitted additional medical evidence (in the form of VA medical records) to the RO for consideration in July 2011, without a waiver of RO consideration.  The RO did not consider that evidence prior to the claim returning to the Board.  Indeed, the last supplemental statement of the case issued by the RO in reference to the right knee was issued in August 2010.  As neither the Veteran nor her attorney provide a waiver of her right to have evidence considered as an initial matter by the RO and such evidence is relevant to the right knee patellofemoral pain syndrome claim, it must be considered by the RO prior to this appellate review.  See 38 C.F.R. §19.37.  

The Board notes that the last VA examination of record for the right knee was in May 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's right knee patellofemoral pain syndrome would prove helpful in adjudicating the merits of the claim.  Thus, a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the service-connected right knee patellofemoral pain syndrome. See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Left Knee

In the March 2011 Board remand, the Board requested that a new VA examination include specific findings as to whether there was objective evidence of any functional loss due to pain, weakness, or fatigue, in additional degrees of loss of flexion or extension, if feasible.  Although the March 2011 VA examiner provided range of motion findings, she was unclear as to whether there was any such additional degrees of loss or alternatively if making such findings would not be feasible.  

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a new VA examination is also necessary in regards to the left knee patellofemoral pain syndrome claim.

Additionally, the Board notes that the Veteran never received adequate notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) for the left knee patellofemoral pain syndrome claim.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice compliant with VCAA standards must thus be provided to the Veteran.  

Finally, in regards to both claims, the Board notes that the last VA medical records associated with the claims file were from June 2010 and that the record indicates that the Veteran receives continuing treatment from VA. Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran with adequate notice consistent with the VCAA in regards to his increased rating claims.

2.  The RO should request and obtain any VA medical records not already associated with the claims file, including records from June 2010 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  After the above development has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the current level of impairment of the right and left knee patellofemoral pain syndrome.  

a) The examiner is asked to describe (for each knee) the following, to whatever extent possible: 

		i) recurrent subluxation, 
		ii) lateral instability, and
iii) range of motion (in degrees of 
     flexion and extension)

b) The examiner also must offer specific findings as to whether, during the examination, there is objective evidence of any functional loss due to pain, weakness, or fatigue, if feasible, in additional degrees of loss of flexion or extension.  

If such findings are not feasible, the examiner should make such a finding.


c) The examiner must distinguish, to the extent possible, the symptoms and/or degree of impairment due to the Veteran's service-connected multiple sclerosis as opposed to patellofemoral pain syndrome.  

If no such distinction can be made, the examiner should make such a finding. 

The examiner is requested to provide an explanation for any opinions provided.  If an opinion cannot be rendered in response to these questions, please explain why this is not possible or feasible.

The claims folder (including copies of the April 2004, September 2008, May 2010 and March 2011 VA examinations) and a copy of this Remand must be made available to the examiner for review.

4.  When the development requested has been completed, the case should again be adjudicated by the RO on the basis of the additional evidence, including any evidence forwarded directly to the Board. If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


